Citation Nr: 1235393	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an increased disability rating for a right knee disability in excess of 10 percent for the period from May 30, 2008 to January 14, 2011, 20 percent for the period from January 15, 2011 to October 31, 2012, 10 percent for the period from November 1, 2012 to the present, to include whether the reduction of a 20 percent rating to 10 percent effective, November 1, 2012 was proper. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1983 to March 1985.

These matters comes before to Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO assigned a 10 percent disability rating to the service-connected right knee disability, effective May 20, 2008--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed the 10 percent rating to the Board. 

This appeal also stems from a June 2009 rating action issued by the above-cited RO.  By that rating action, the RO, in part, denied service connection for a low back disorder.  The Veteran appealed this rating action to the Board. 

By a January 2011 rating action, the RO assigned an increased disability rating of 20 percent to the service-connected right knee disability, effective January 15, 2011--the date of a VA examination report reflecting an increase in severity of this disability.  

In an August 2011 rating action, the RO granted a temporary 100 percent rating for the right knee disability from July 16, 2010 to July 31, 2011 for convalescence under the provisions of 38 C.F.R. § 4.30 (2011).  The 10 and 20 percent ratings assigned to the right knee resumed as of September 1, 2010 and January 15, 2011, respectively.  The Veteran has requested higher disability ratings for periods exclusive of the temporary 100 percent rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a Veteran is presumed to be seeking the highest possible rating, unless she expressly indicates otherwise). 

In a May 2012 rating action, the RO proposed to reduce the Veteran's right knee disability from 20 to 10 percent.  In a June 2012 letter, the RO notified the Veteran of the proposed reduction.  She was informed that she had 30 days to request a hearing and 60 days to submit additional evidence. 

By an August 2012 rating action, which was uploaded to the Veteran's Virtual VA electronic claims file, the RO effectuated the reduction from 20 to 10 percent for the right knee disability, effective November 1, 2012.  As a result of these actions, the right knee increased rating claim has been framed as that listed on the title page.  The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992). However, in this case, the August 2012 rating decision was issued in response to the Veteran's May 2008 request for an increased rating as to her service-connected right knee disability.  As such, that rating decision also constituted a denial of her claim for an increased rating.  Accordingly, the Veteran's appeal before the Board includes both the propriety of the rating reduction and the denial of her claim for an increased rating.  Thus, the increased rating issue with respect to the service-connected right knee disability has been framed as that listed on the title page.

Finally, the Board notes that VA treatment reports, dated from August 2011 to May 2012, and an August 2012 rating action have been uploaded to the Veteran's Virtual VA electronic file.  The RO considered this evidence in Supplemental Statements of the Case issued in August 2012.  

The issue of entitlement to an increased disability rating for a right knee disability in excess of 10 percent for the period from May 30, 2008 to January 14, 2011, 20 percent for the period from January 15, 2011 to December 31, 2012, 10 percent for the period from November 1, 2012 to the present, to include whether the reduction of a 20 percent rating to 10 percent effective, November 1, 2012 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The Veteran's low back disability did not have its onset during military service and is not otherwise etiologically related thereto, but has been attributed to a post-service employment incident.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receiving a complete or substantially complete application, VA must notify the claimant of any information and evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  The RO provided the Veteran with pre-adjudication VCAA notice in a March 2009 letter.  In that letter, the RO specifically notified her of the substance of the VCAA including the types of evidence necessary to establish her claim, and the division of responsibility between the Veteran and VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially satisfied the requirements of the VCAA by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claim; (2) informing the Veteran about information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence she was expected to provide. 

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Pre-adjudication notice as to the service connection claim on appeal was provided in the above-cited letter.  This letter informed the Veteran to let VA know of any evidence she thought would support her claim for service connection for a low back disability, that it was her responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told her where to send what "we need." 

In addition, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the Dingess elements via the above-cited letter.  Id.   

In Pelegrini II, the Court also held that VCAA notice should be given before an initial agency of original jurisdiction (AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  The Veteran was provided pre-adjudication VCAA notice via a March 2009 letter.  Id.   

The RO has also taken appropriate action to comply with the duty to assist the Veteran with the development of the service connection claim on appeal.  The Veteran's service treatment records (STRs), as well as VA treatment and examination reports, and statements of the Veteran and her representative are of record.  In addition, in December 2009, VA examined the Veteran to determine the etiology of her low back disability.  A copy of the December 2009 VA examination report is contained in the claims files.  The report reflects that the Veteran underwent a thorough examination, was provided an opportunity to discuss her history, and that the examiner undertook a thorough review of the documented record.  Therefore, the Board finds that this examination was adequate and fulfilled VA's duty to assist.

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the service connection claim discussed in the analysis below.  VA has complied with the duty to assist requirements of the VCAA with respect to the claim on appeal.  

In sum, any procedural errors in the development and consideration of the claim by the originating agency were non-prejudicial to the Veteran.  Given the matter of record, the Veteran has had a meaningful opportunity to participate in the development of the claim for service connection for a low back disability.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II. Analysis

The Veteran seeks service connection for a low back disability.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran maintains that her low back disability is the result of having fallen down the stairs during military service.   She contends that she has experienced a continuity of low back pain since this incident. 

The Board does not find, and the Veteran does not allege, that there is evidence of arthritis of the lumbar spine manifested to a compensable degree within a year of service discharge in 1985.  Thus, an award of service connection for a low back disability on a presumptive basis is not warranted.  38 U.S.C.A. §§ 3 .307, 3.309. The Board finds that because the preponderance of the competent and credible medical evidence of record is against a nexus between the Veteran's current low back disability to her period of active military service, the claim will be denied in the analysis below. 

The Veteran's STRs show that in September 1982, she complained of low back pain after she fell down the stairs four (4) days previously.  The examining clinician noted that the Veteran was in "obvious distress," as she exhibited pain on movement with decreased range of motion in the right side.  There was also a large contusion on her right femur.  The examiner entered an assessment of questionable hip pointer with contusion.  A low back disability was not recorded.  X-rays of the right hip revealed not fracture.  A September 1984 periodic examination report reflects that the Veteran's spine was evaluated as "normal."  The examiner assigned the Veteran a numerical designation of 1 under P on the Veteran's physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided.  The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S for psychiatric).  Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit at service discharge.  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

On accompanying Reports of Medical History, dated in September 1984, the Veteran denied having had any recurrent back pain.  The Veteran did not undergo service separation examination.   Because the Veteran's STRs were generated with a view towards ascertaining the Veteran's then-state of physical fitness, they are akin to statements of diagnosis and treatment and are of increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Post-service VA treatment and examination reports reflect that the Veteran has been diagnosed as having degenerative joint disease (DJD) of the lumbar spine with spondylolistheisis.  (See December 2009 VA examination report).  Thus, the crux of the claim hinges on whether the competent and probative evidence of record establishes an etiological relationship between this disability and the Veteran's period of military service, to include a fall down the stairs in 1982.  There is one VA opinion that addresses this exact question and it is against the claim. 
In December 2009, A VA examiner provided an opinion that is against the claim.  This opinion was provided after a review of the claims files, a recitation of the Veteran's STRs, which are consistent with those previously reported herein, as well as a physical evaluation of the Veteran.  The VA examiner opined, "DJD OF lumbar SPINE WITH SPONDYLOLISTHESIS secondary to reinjury non-related to military in 1986 while she was at work.  Records did show that she reported there was no chronic lumbar pain in September 1984."  (See December 2009 VA liver examination report).

The December 2009 VA examiner's opinion is uncontroverted and is consistent  with the evidence of record, namely the Veteran's STRs, which show that after she fell down the stairs in September 1982, she denied having had back pain at a September 1984 examination.  In addition, the December 2009 VA examiner's opinion is consistent with post-service VA treatment reports, dated in February and March 1999.  These reports show that the Veteran initially sought treatment for her low back after service discharge after she sustained a herniated disc in an employment-related incident.  In several clinical records, this injury was noted as having occurred in 1986.  She then underwent lumbar fusion surgery in 1987.  On several occasions in 1999, the Veteran reported this post-service employment injury as being the origin of her chronic back problems, and she did not give any history of having injured her low back after she fell down the stairs during military service.  (See VA treatment reports, dated in February and March 1999).  Subsequent VA treatment reports, dated prior to and subsequent to the VA December 2009 VA examination, reflect that the Veteran continued to received treatment for her low back pain.  Notably, she did not report any in-service history with respect to her back during any of these visits.  (See November 2009, November 2001May 2002, October 2004, April 2006, and May 2011 VA treatment reports).  

The Board finds the VA examiner's December 2009 opinion to be of high probative value because it is supported by rationale and is clearly based upon a comprehensive and factually accurate review of the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.)

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim for service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As to the Veteran's contention regarding an etiological link between her low back disability and an in-service fall, she is not medically qualified to render such an opinion.  The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: 

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); 

(2) the layperson is reporting a contemporaneous medical diagnosis, or; 

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398   (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

While the Veteran is competent to provide statements concerning factual matters of which she has firsthand knowledge, the Board finds the Veteran's statement that she has experienced a continuity of low back pain since the in-service fall in 1982 not credible.  As noted above, after the in-service fall in 1982, there are no subjective complaints or clinical findings referable to low back pain until after the Veteran was involved in an employment-related incident in 1986.  (See February 1999 VA treatment record, reflecting that the Veteran sustained a herniated disk as a result of an employment incident). 

The Board is mindful of the holding in Buchanan that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  The instant case, however, is distinguishable from Buchanan in that the Board is not relying solely on the fact that there are no documented complaints regarding the back following her initial injury in a fall.  Rather, the Board is relying on the fact that the Veteran is documented as having specifically denied a history of back complaints two years following that history, and of having first received treatment following service after she sustained a new injury in an employment-related incident.   As discussed, in 1999, she reported to health care providers on several occasions that her chronic back problems began following this post-service work-related injury, and she made no mention of any previous history of back complaints or of any in-service problems.  Thus, the record in this case does not merely reflect a lack of documentation pertaining to the claimed disability, but instead, it contains substantial documentation that fails to support a history of having experienced a continuity of symptomatology since falling down stairs in 1982.  Under such circumstances, the Board finds that the facts of this case are distinguishable from Buchanan, and that current assertions by the Veteran of having a continuity of symptomatology since that injury are not credible.

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Service connection for a low back disability is denied. 


REMAND

The Board finds that prior to further appellate review of the claim of entitlement to an increased disability rating for a right knee disability in excess of 10 percent for the period from May 30, 2008 to January 14, 2011, 20 percent for the period from January 15, 2011 to December 31, 2012, 10 percent for the period from November 1, 2012 to the present, to include whether the reduction of a 20 percent rating to 10 percent effective, November 1, 2012 was proper, additional substantive development is necessary.  Specifically, to obtain outstanding VA treatment records that might contain evidence as to the current severity of the Veteran's right knee disability and overall history of the right knee disability picture.  A remand is also necessary to schedule a VA examination to determine the current severity of the service-connected right knee disability. 

Treatment reports, dated from August 2011 to May 2012 from the VA Medical Center (VAMC) in Kansas City, Missouri have been uploaded to the Veteran's Virtual VA electronic file.  A May 2012 treatment report reflects that the Veteran had a telephone appointment with a VA physician.  During that conversation, the Veteran requested a handicap sticker form for her motor vehicle because she had been experiencing[ right] knee pain.  The Veteran informed the VA physician that she had undergone a right knee arthroscopy and that she had received VA treatment for her right knee in April 2011.  The VA physician advised the Veteran to undergo another magnetic resonance imaging scan of her right knee when she returned for her scheduled neurology appointment.  The VA physician further discussed knee pain with the Veteran, who agreed to schedule an orthopedic consult.  There are no further VA treatment reports dated subsequent to May 2012 that have been physically associated with the Veteran's claims files or uploaded to her Virtual VA electronic claims file.  As these outstanding VA treatment records might contain evidence as to the current severity of the Veteran's right knee disability, as well as a history of the right knee disability picture, they are potentially relevant to the increased rating and restoration claim. 

Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(1) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, all outstanding treatment records, dated from May 2012 to the present, from the above-cited VAMC should be obtained and associated with the claims files.  

In addition, given the Veteran's recent request for a temporary handicap tag for her motor vehicle due to her right knee pain and scheduled VA orthopedic and neurology appointments on her right knee, the Board finds that a new VA orthopedic examination is necessary in order to fully and fairly evaluate her right knee disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records relevant to the Veteran's right knee, dated from May 2012 to the present, from the VAMC in Kansas City, Missouri. All efforts to locate these records should be documented in the claims folders. 
   
If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and, (d) notify the Veteran that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1)  (2011). 

2.  After any treatment reports are obtained pursuant to the development in directive 1 and associated with the claims files, schedule the Veteran for a VA examination to determine the current severity of her service-connected right knee disability.  
If an examination of the right knee is conducted, the examiner should describe all symptomatology related to the Veteran's right knee disability.  The claims files must be provided to and be reviewed by the examiner in conjunction with the examination. 

Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees of the right knee, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use of the right knee should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment of the right knee due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional loss of right knee range of motion. 

The examiner should indicate whether there is any lateral stability or subluxation of the right knee. If so, the examiner should fully describe the severity of such symptoms and proffer an opinion as to whether such disability associated with instability or subluxation is slight, moderate, or severe. 

The examiner should also provide an opinion concerning the impact of the right knee disability on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide a requested opinion, he or she should fully explain why such opinion could not be rendered and what outstanding evidence is necessary to decide the claim.

3.  Notify the Veteran that it is her responsibility to report for the scheduled VA examination, and to cooperate in the development of the increased evaluation claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims files. 

4.  Readjudicate the Veteran's increased evaluation claim, to include whether staged ratings are warranted for the right knee in accordance with Hart v. Mansfield  21 Vet. App. 505 (2007) and whether the reduction from 20 to 10 percent for the right knee disability, effective November 1, 2012 was proper.  If action remains adverse to the Veteran, provide her and her representative with a Supplemental Statement of the Case, and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


